Case: 16-12784   Date Filed: 08/24/2017   Page: 1 of 3


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-12784
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:15-cr-00297-VMC-UAM-1



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                                  versus

JERMAINE LEONTAE CARLYLE,

                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 24, 2017)



Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 16-12784     Date Filed: 08/24/2017   Page: 2 of 3


PER CURIAM:



      Jermaine Carlyle appeals his 77-month sentence, imposed within the

advisory guideline range, after pleading guilty to being a felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

      Briefly stated, the appeal presents three issues:

      1. Whether the district court abused its discretion by denying Carlyle’s
         motion to continue his sentencing hearing until after the effective date of
         some amended Sentencing Guidelines;

      2. Whether U.S.S.G. § 4B1.2(a)’s residual clause is unconstitutionally
         vague so that the district court erred by using Carlyle’s prior convictions
         for “crimes of violence” to increase his base offense level; and

      3. Whether the district court abused its discretion by improperly weighing
         the § 3553(a) factors and imposing a substantively unreasonable
         sentence.


      We see no reversible error.

      First, because the district court had the inherent authority to manage its

docket and Carlyle had no right to be sentenced under a future Sentencing

Guidelines amendment, the district court did not abuse its discretion by denying

Carlyle’s motion to continue sentencing until a date after the amendment’s

effective date. Second, because Beckles v. United States, 137 S. Ct. 886 (2017),

forecloses Carlyle’s argument that Johnson v. United States, 135 S. Ct. 2551

(2015), rendered U.S.S.G. § 4B1.2(a)’s residual clause unconstitutionally vague,
                                          2
               Case: 16-12784     Date Filed: 08/24/2017    Page: 3 of 3


the district court did not err by increasing his base offense level due to prior

“crimes of violence.” Third, because the district court addressed the § 3553(a)

factors and Carlyle has not identified a specific error in the court’s reasoning; the

district court did not abuse its discretion by imposing a substantively unreasonable

sentence.

      AFFIRMED.




                                           3